The opinion of the court was delivered by
Millbb, J.
This appeal is from the judgment imposing a license tax on defendant.
The parties are not agreed on the statement of facts. There are two statements in the record, both signed by the justice, one filed by defendant, the other by the plaintiff and appellee. The counsel for the appellee urges that filed by appellant was not submitted to appellee’s counsel, as required by the Oode of Practice, Arts. 602 and 603, and is incorrect, not containing certain ordinances claimed to have been offered in evidence and made part of the second statement. There is a motion to dismiss filed by him. The appellant insists that the first statement, that filed by him, is correct and should be the basis of our judgment.
We do not think the appeal should be dismissed nor that the case should be disposed of in the present condition of the record.
It is therefore ordered that this case be remanded to enable the appellant to obtain a statement in the mode pointed out by the Code of Practice, with leave to the parties to agree the case shall be submitted on both statements on file, if they prefer so to do.